Citation Nr: 1626068	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  13-28 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for varicose veins of the right and left lower extremities. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Haddock, Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to October 2010.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs Regional Office (RO).  

In her October 2013 substantive appeal, the Veteran requested a hearing before the Board, which was scheduled for May 2016.  However, in a May 2016 statement, the Veteran cancelled the scheduled hearing, explaining that she would be unable to attend as she had recently undergone knee surgery.  The Veteran did not ask for the hearing to be rescheduled, but rather requested that her appeal be decided based on the evidence of record.  The Board therefore considers her request for a hearing to be withdrawn.  

In a November 2015 statement, the Veteran indicated her desire to file a motion of clear and unmistakable error with a November 2015 rating decision that denied entitlement to service connection for bilateral knee disabilities.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015)


FINDING OF FACT

Varicose veins of the right and left lower extremities were first diagnosed during active service and have continued since.  


CONCLUSION OF LAW

The criteria for service connection for varicose veins of the right and left lower extremities have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

The Veteran has claimed entitlement to service connection for painful varicose veins of the right and left lower extremities, as such disability was first diagnosed while on active service, at which point she received treatment, and has continued since.  

A review of the Veteran's service treatment records document that she carried an active problem of painful varicose veins of the right and left lower extremities during active service.  Additionally, on her separation examination, which is undated, it was noted that her vascular system was abnormal on clinical evaluation and varicose veins were present in the bilateral lower extremities, in the left more than the right.  

At an August 2010 general medical VA examination, it was noted that the Veteran had undergone scleral therapy for varicose veins in her left leg multiple times at the National Naval Medical Center, between 2006 and 2008.  On physical examination, the examiner noted that the Veteran had multiple scars on her left leg secondary to her scleral therapy and recommended that she undergo a scar examination.  

At a March 2011 VA examination, the examiner noted that there were no current scar symptoms of pain, skin breakdown, or other problems related to scarring on the Veteran's left leg, nor was there evidence of scarring on the left leg from sclerotherapy.

Notably, while the VA examinations afforded to the Veteran discussed the issue of scars related to treatment for varicose veins, the Board notes that the Veteran did not claim entitlement to service connection for scars, but rather specifically claimed entitlement to service connection for varicose veins.  As such, the presence, or lack thereof, of scars on her lower extremities related to sclerotherapy performed in service is not relevant to the issue claimed by the Veteran.  Further, the Veteran has reported that the March 2011 VA examiner told her that what was referred to as "scars" on the August 2010 VA examination, were actually varicose veins that were reappearing and would likely need additional treatment.  As such, the Board finds the August 2010 and March 2011 VA examination reports not probative in this matter.  

Post-service VA outpatient treatment records show that the Veteran receives consistent treatment for painful varicose veins on her right and left lower extremities.  Specifically, at a July 2014 vascular surgery consultation, the Veteran reported that she had sclerotherapy during active service, but that most of the veins in her legs had come back.  She reported that the veins would swell and become painful by the end of the day, primarily the veins in her left leg.  She also reported that she had cramps in her legs when sleeping.  At that time, a venous reflux study was ordered, as one had not been completed in 8 years; it was also noted that additional treatment would likely be needed.  Additionally, a March 2016 VA treatment record, associated with the Veteran's Virtual VA file, notes that she was approved to receive treatment from an outside provider for venous reflux study, as that service was not available within the VA system.  

Based on the evidence of record, the Board finds that the Veteran was diagnosed with varicose veins while on active service; the evidence of record does not serve to rebut the presumption of soundness; and the Veteran has continued to receive treatment for varicose veins since her separation from active service.  Therefore, entitlement to service connection for painful varicose veins of the right and left lower extremities is warranted.  







	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for varicose veins of the right and left lower extremities is granted. 



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


